 

EXHIBIT 10.8

CONSENT AND WAIVER

This Consent and Waiver (this “Waiver”) is executed as of February 11, 2020 by
and among FuelCell Energy, Inc., a Delaware corporation (“Borrower”), each of
the Guarantors (the “Guarantors”) party to the Credit Agreement referred to
below, the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders” and each individually a “Lender”) that are
signatories hereto, and Orion Energy Partners Investment Agent, LLC, as
administrative and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrower and Guarantors have entered into financing arrangements
pursuant to which Lenders have provided loans and other financial accommodations
and may in the future make additional loans and financial accommodations, all as
set forth in that certain Credit Agreement dated October 31, 2019 (as amended by
that certain First Amendment to Credit Agreement dated November 22, 2019, that
certain Consent and Waiver dated December 19, 2019, that certain Second
Amendment to Credit Agreement dated January 20, 2020, that certain Consent and
Waiver dated January 20, 2020 and that certain Third Amendment to Credit
Agreement dated February 6, 2020) by and among the Borrower, the Guarantors, the
Lenders and the Administrative Agent (in the aggregate and as may hereafter be
amended, modified, supplemented, extended, renewed, restated, amended and
restated or replaced, the “Credit Agreement”);

WHEREAS, the Borrower and the Guarantors have requested that the Lenders provide
certain consents, waivers and agreements relating to the Credit Agreement in
order for the Borrower and its Subsidiary, Central CA Fuel Cell 2, LLC (“Project
Developer”) to consummate the Sale Leaseback Transactions (as defined herein);

WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, in order to
effect the consents, waivers and agreements contemplated by this Waiver, this
Waiver must be executed by the Borrower and the Required Lenders and
acknowledged by the Administrative Agent; and

WHEREAS, the undersigned Lenders constitute the Required Lenders.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Definitions.  As used in this Waiver, the following terms shall have
the following meanings:

(a) “Guaranty Agreement” shall mean the Guaranty Agreement attached hereto as
Exhibit A to be entered into by Borrower in favor of Guaranteed Party;

 

 

--------------------------------------------------------------------------------

 

 

(b) “Guaranteed Party” shall mean Crestmark Equipment Finance, an unincorporated
division of a federal bank, MetaBank;

(c) The terms “Project,” “Purchase and Sale Agreement,” and “Lease Agreement”
shall have the meaning set forth in the Guaranty Agreement;

(d) “Sale Leaseback Transactions” means the series of transactions being entered
by and among Project Developer, Borrower and Guaranteed Party pursuant to which
(i) Guaranteed Party will purchase the Tulare Project from Project Developer
pursuant to the terms and conditions set forth in the Purchase and Sale
Agreement; (ii) Guaranteed Party, simultaneously therewith, will lease the
Tulare Project back to Project Developer pursuant to the terms of the Lease
Agreement; and (iii) Borrower, simultaneously therewith, will execute the
Guaranty Agreement.

SECTION 2. Certification of Permitted Project Disposition/Refinancing.  The
Borrower hereby represents, warrants and certifies to the Administrative Agent
and the Lenders that the Sale Leaseback Transactions will constitute a Permitted
Project Disposition/Refinancing under the Credit Agreement.

SECTION 3. Certain Consents and Agreements.  Solely to the extent that (x) the
Sale Leaseback Transactions are consummated, and (y) the Sale Leaseback
Transactions constitute a Permitted Project Disposition/Refinancing in respect
of the Tulare Project and the Loan Parties comply with all of their respective
obligations under the Credit Agreement to deposit and retain the Project
Disposition/Refinancing Proceeds in respect of such Permitted Project
Disposition/Refinancing in the Project Proceeds Account in accordance with
Section 5.18(f)(vi) of the Credit Agreement, the Required Lenders and
Administrative Agent hereby:

(a)Consent to Borrower’s entering into the Guaranty Agreement.

(b)Consent to (i) Borrower’s transferring to Project Developer, substantially
contemporaneously with the consummation of the Sale Leaseback Transactions, all
of Borrower’s ownership interest in two certain fuel cell modules identified by
the serial numbers set forth and more particularly described in Exhibit B
attached hereto (the “Fuel Cell Modules”) and (ii) thereafter, Project
Developer’s either transferring such Fuel Cell Modules to Guaranteed Party or
granting a security interest in such Fuel Cell Modules to Guaranteed Party; and

(c)Acknowledge that, upon Project Developer’s consummation of the Sale Leaseback
Transactions, Project Developer shall be deemed an Excluded Project Company and
the Tulare Project shall be an Excluded Project.

SECTION 4. Release of Liens.  Solely to the extent that (x) the Sale Leaseback
Transactions are consummated, and (y) the Project Disposition/Refinancing
Proceeds in respect of the Sale Leaseback Transactions are deposited in the
Project Proceeds Account in accordance with Section 5.18(f)(vi) of the Credit
Agreement:

(a)The Required Lenders and the Administrative Agent acknowledge that, upon the
consummation of the Sale Leaseback Transactions and Borrower’s execution of the
Guaranty Agreement, the liens for the benefit of Lenders and Administrative
Agent created under the Security Agreement with respect to: (i) the Fuel Cell
Modules; (ii) all assets of Project Developer;

 

 

--------------------------------------------------------------------------------

 

 

and (iii) all of Borrower’s equity interest in Project Developer shall, in each
case, be terminated and released. Administrative Agent will execute such other
documents and instruments that Borrower or Guaranteed Party may reasonably
request to evidence the release of the foregoing liens and security interests.
Such release of liens and security interests shall be deemed to occur at closing
on the Sale Leaseback Transactions simultaneously with Guaranteed Party’s
payment of the purchase price to Project Developer pursuant to the terms and
conditions of the Purchase and Sale Agreement and the deposit thereof into the
Project Proceeds Account in accordance with Section 5.18(f)(vi) of the Credit
Agreement.

(b)In connection with the foregoing release of liens, the Required Lenders and
Administrative Agent agree as follows:  (i) Immediately prior to (but subject
to) the closing on the Sale Leaseback Transactions, Borrower is authorized to
transfer all of its equity interest in Project Developer to FuelCell Energy
Finance, LLC, a Subsidiary of Borrower; (ii) Administrative Agent hereby
authorizes Borrower, concurrently with or after closing of the Sale Leaseback
Transactions, to file UCC-3 Financing Statements, in forms acceptable to the
Administrative Agent, evidencing termination of the liens being released
pursuant to Section 4(a) and (iii) promptly following the consummation of the
Sale Leaseback Transactions, Administrative Agent shall deliver to Borrower the
certificates of membership in Project Developer that are currently being held by
Administrative Agent (or its counsel) to perfect its security interest.

SECTION 5. Use of Proceeds.

The Borrower hereby covenants and agrees that, in connection with Project
Developer’s closing on the Sale Leaseback Transactions and Borrower’s execution
of the Guaranty Agreement, the Borrower will comply with the provisions of
Section 5.18(f)(vi) and all other provisions of the Credit Agreement with
respect to such Permitted Project Disposition/Refinancing and the application of
the Project Disposition/Refinancing Proceeds in respect thereof.

SECTION 6. Certain Cash Reserve Release Date Requirements and Other
Requirements.  Solely to the extent that (x) the Sale Leaseback Transactions are
consummated, and (y) the Sale Leaseback Transactions constitute a Permitted
Project Disposition/Refinancing in respect of the Tulare Project and the Loan
Parties comply with all of their respective obligations under the Credit
Agreement to deposit and retain the Project Disposition/Refinancing Proceeds in
respect of such Permitted Project Disposition/Refinancing in the Project
Proceeds Account in accordance with Section 5.18(f)(vi) of the Credit Agreement,
the Required Lenders and Administrative Agent hereby, the Required Lenders and
the Administrative Agent acknowledge that upon closing of the Sale Leaseback
Transactions, the conditions set forth in clause (a) of the definition of “Cash
Reserve Release Date” of the Credit Agreement shall be deemed satisfied.

SECTION 7. Conditions Precedent.  This Waiver shall become effective upon the
date (the “Waiver Effective Date”) on which the Administrative Agent shall have
received counterparts of this Waiver, duly authorized, executed and delivered by
the Borrower, the Guarantors and the Required Lenders.

SECTION 8. Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants to the Administrative Agent and Lenders as
follows, which representations and warranties shall survive the execution and
delivery hereof:

 

 

--------------------------------------------------------------------------------

 

 

(a)Each of the Loan Parties has full corporate, limited liability company or
other organizational powers, authority and legal right to enter into, deliver
and perform its respective obligations under this Waiver and has taken all
necessary corporate, limited liability company or other organizational action to
authorize the execution, delivery and performance by it of this Waiver.  

(b)This Waiver has been duly executed and delivered by each Loan Party and is in
full force and effect and constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforcement may be limited (i) by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) by implied covenants of good faith and fair dealing.

(c)The execution, delivery and performance by each Loan Party of this Waiver
does not and will not, as applicable, (i) conflict with the Organizational
Documents of such Loan Party, (ii) conflict with or result in a breach of, or
constitute a default under, any indenture, loan agreement, mortgage, deed of
trust or other material instrument or agreement to which any Loan Party is a
party or by which it is bound or to which any Loan Party’s property or assets
are subject, or (iii) conflict with or result in a breach of, or constitute a
default under, in any material respect, any Applicable Law.

 

SECTION 9. Effect of this Waiver; Ratification.

(a)Except as expressly set forth herein, no other amendments, consents, changes
or modifications to the Credit Agreement, the Security Agreement or any other
Financing Document are intended or implied, and the Credit Agreement, the
Security Agreement and each other Financing Document is hereby specifically
ratified and confirmed by all parties hereto as of the Waiver Effective
Date.  Except as expressly set forth herein, this Waiver shall not operate as a
waiver of any obligation of the Borrower or any other Loan Party under, or any
right, power, or remedy of the Administrative Agent or the Lenders under, the
Credit Agreement or the other Financing Documents. This Waiver is not a
novation, satisfaction, release or discharge of any of the obligations of the
Borrower or any other Loan Party under the Credit Agreement, the Security
Agreement or any other Financing Document.  This Waiver shall be deemed to be a
Financing Document.

(b)The execution, delivery and effectiveness of this Waiver shall not, except as
expressly provided herein, operate as a waiver of any obligation of the Borrower
or any other Loan Party under, or any right, power, or remedy of the
Administrative Agent or the Lenders under, the Credit Agreement, the Security
Agreement or any other Financing Document (which rights, powers and remedies are
expressly reserved), nor constitute a consent to or waiver of any past, present
or future violations of any provision of the Credit Agreement, the Security
Agreement or any other Financing Document.

(c)For the benefit of the Administrative Agent and the Lenders, the Borrower and
each other Loan Party hereby (i) affirms and confirms its guarantees, pledges,
grants of collateral and

 

 

--------------------------------------------------------------------------------

 

 

security interests and other undertakings under the Credit Agreement, the
Security Agreement and the other Financing Documents, (ii) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Credit Agreement, the Security Agreement and each of the
other Financing Documents, (iii) agrees that (x) the Credit Agreement, the
Security Agreement and each other Financing Document shall continue to be in
full force and effect and (y) all guarantees, pledges, grants of collateral and
security interests and other undertakings under the Credit Agreement, the
Security Agreement and each other Financing Document shall continue to be in
full force and effect and shall accrue to the benefit of the Administrative
Agent and the Lenders, (iv) confirms and agrees that it is truly and justly
indebted to the Lenders and the Administrative Agent in the aggregate amount of
the Obligations without defense, counterclaim or offset of any kind whatsoever,
and (v) reaffirms and admits the validity and enforceability of the Financing
Documents.

SECTION 10.Expenses.  The Borrower and the other Loan Parties agree to pay, or
reimburse, the Administrative Agent for all expenses reasonably incurred for the
preparation and negotiation of this Waiver and related agreements and
instruments and the transactions contemplated hereby, including, but not limited
to, the reasonable and documented fees and expenses of counsel to the
Administrative Agent.

SECTION 11. Governing Law; Jurisdiction; Etc.

(a)Governing Law.  This Waiver shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Waiver shall, except as provided in clause (d) below, be brought in the
courts of the State of New York, or of the United States District Court for the
Southern District of New York, in each case, seated in the County of New York
and, by execution and delivery of this Waiver, each party hereto hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each party
hereto agrees that a judgment, after exhaustion of all available appeals, in any
such action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.

(c)Waiver of Venue.  Each party hereto hereby irrevocably waives any objection
that it may now have or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this Waiver brought in the
Supreme Court of the State of New York or in the United States District Court
for the Southern District of New York, in each case, seated in the County of New
York and hereby further irrevocably waives any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(d)Rights of the Secured Parties.  Nothing in this Section 9 shall limit the
right of the Secured Parties to refer any claim against a Loan Party to any
court of competent jurisdiction anywhere else outside of the State of New York,
nor shall the taking of proceedings by any Secured Party before the courts in
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction whether concurrently or not.

 

 

--------------------------------------------------------------------------------

 

 

(e)WAIVER OF JURY TRIAL.  EACH PARTY TO THIS WAIVER HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS WAIVER IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS WAIVER, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS WAIVER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

(f)Waiver of Immunity.  To the extent that any Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Waiver.

SECTION 12.Binding Effect. This Waiver shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns.

SECTION 13.Captions.  The captions in this Waiver are intended for convenience
only and do not constitute and shall not be interpreted as part of this Waiver.

SECTION 14. No Course of Dealing.  The Borrower and each other Loan Party
acknowledges that (a) except as expressly set forth herein, neither the
Administrative Agent nor any Lender has agreed (and has no obligation whatsoever
to discuss, negotiate or agree) to any restructuring, modification, amendment,
extension, waiver, or forbearance with respect to the Credit Agreement, the
Security Agreement or any other Financing Document or any of the terms thereof,
and (b) the execution and delivery of this Waiver has not established any course
of dealing between the parties hereto or created any obligation or agreement of
the Administrative Agent or any Lender with respect to any future restructuring,
modification, amendment, extension, waiver, or forbearance with respect to the
Credit Agreement, the Security Agreement or any other Financing Document or any
of the terms thereof.

SECTION 15.Counterparts.  This Waiver may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

SECTION 16. No Other.  Except as expressly set forth herein, there are no other
consents, waivers, modifications or amendments to the Credit Agreement and all
other provisions of the Credit Agreement remain in full force and effect.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Consent and Waiver have caused their
authorized representatives to execute such Consent and Waiver as of the day and
year first written above.

BORROWER:

 

FUELCELL ENERGY, INC.

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

GUARANTORS:

 

FUELCELL ENERGY FINANCE II, LLC

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

BAKERSFIELD FUEL CELL 1, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer




 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

CENTRAL CA FUEL CELL 2, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

YAPHANK FUEL CELL PARK, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

LONG BEACH TRIGEN, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 




 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

SAN BERNARDINO FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

MONTVILLE FUEL CELL PARK, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

EASTERN CONNECTICUT FUEL CELL PROPERTIES, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 




 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

CR FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

BRT FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

DERBY FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer




 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

HOMESTEAD FUEL CELL 1, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

CENTRAL CT FUEL CELL 1, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

FARMINGDALE FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer




 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

NEW BRITAIN RENEWABLE ENERGY, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer

 

GROTON STATION FUEL CELL, LLC

 

By:FuelCell Energy Finance II, LLC

Its:Sole Member

 

By:FuelCell Energy, Inc.

Its:Sole Member

 

 

By: /s/ Michael S. Bishop

Name: Michael S. Bishop

Title:  EVP, Chief Financial Officer




 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC

 

 

By:  /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

COLLATERAL AGENT:

 

ORION ENERGY PARTNERS INVESTMENT AGENT, LLC

 

 

By:  /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

 




 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By:  /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II PV, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By:  /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 




 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By:  /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

 

ORION ENERGY CREDIT OPPORTUNITIES FUELCELL CO-INVEST, L.P.

 

 

By:

Orion Energy Credit Opportunities Fund II GP, L.P.

 

Its:

General Partner

 

 

By:

Orion Energy Credit Opportunities Fund II Holdings, LLC

 

Its:

General Partner

 

 

By:  /s/ Gerrit J. Nicholas

Name:Gerrit J. Nicholas

Title:Managing Partner

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

GUARANTY AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

DESCRIPTION OF FUEL CELL MODULES

Module

Serial Numbers

2 Sure Source Modules

C1420-136 and C1420-137

 

 

 